Citation Nr: 0108971	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-10 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an effective date earlier than March 10, 1998 
for a Total Disability rating based on Individual 
Unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969, from July 1969 to July 1972, and from November 1972 to 
November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

Other issues were developed for appellate consideration and 
recently listed in presentations by the veteran's 
representative.  However, as recorded in a report of contact, 
in May 1999, the veteran stated that he wanted to withdraw 
all issues except the effective date of the total rating and 
that he did not want a hearing.  Later in May 1999, the RO 
received the veteran's written statement withdrawing all 
appeals except the earlier effective date for the total 
rating.  The Board must accept the veteran's written 
withdrawal of his appeal on those other issues.  38 C.F.R. 
§ 20.204 (2000).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was not unemployable prior to his VA 
hospitalization on August 25, 1997.  

3.  The veteran has been unemployable, due to his service-
connected disabilities, since VA hospital admission on August 
25, 1997.  

4.  The veteran's claim specifying TDIU benefits was received 
within one year from his VA hospital admission on August 25, 
1997.  


CONCLUSION OF LAW

The criteria for an effective date of August 25, 1997 for a 
TDIU rating have been met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1155, 5110 (West 1991); 38 C.F.R. §§ 3.157, 3.400, 4.16 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the claim was reopened with new and material evidence 
[38 U.S.C.A. § 5108 (West 1991)], a December 1997 rating 
decision granted service connection for PTSD, rated as 50 
percent disabling, effective from June 3, 1997.  A March 1999 
rating decision granted a 70 percent schedular rating for 
PTSD and TDIU, both effective from March 10, 1998.  A 
noncompensable hearing loss and PTSD are the only 
disabilities for which service connection has been granted.  

In a VA Form 9 dated May 5, 1999, the veteran asserted that 
the total rating should be effective as of June 3, 1997.  In 
a VA Form 9 dated May 17, 1999, he asserted that the 
effective date for the total rating should be in July 1997, 
when he became disabled from work.  

Development

As to the issue on appeal, the veteran's application is 
complete.  The rating decision and statement of the case 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  The 
veteran has been examined by VA.  VA has made reasonable 
efforts to obtain relevant records (including private 
records) which the veteran adequately identified and 
authorized VA to obtain.  All relevant Federal records have 
been obtained, including VA, Social Security Administration 
and service medical records.  The veteran has not reported 
that any other pertinent evidence might be available.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) and has completed the development of this case under 
all applicable law, regulations and VA procedural guidance.  
See 38 C.F.R. § 3.103 (2000).  

The RO did not consider the case under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein "the Act") and VA guidance issued pursuant 
to the Act.  However, the veteran was not prejudiced.  
Compare Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by the Act.  In 
addition to performing the pertinent development required 
under the Act, the RO notified the veteran of his right to 
submit evidence.  It would not abridge his rights under the 
Act for the Board to proceed to review the appeal.  Neither 
the veteran nor the representative have asserted that the 
case requires further development or action under the Act.  

Criteria

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. . . . It is provided further that the existence or 
degree of non-service- connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service- connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (2000).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, extra-schedular 
consideration is to be given all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b) (2000).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (2000).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for an increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991). The 
implementing regulations clarify this to mean that the 
effective date of an evaluation and an award of compensation 
based on (a) an award of disability compensation will be date 
of receipt of claim or date entitlement arose, whichever is 
later, and (b) an award of increased disability compensation 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred or date 
of claim.  38 C.F.R. §§ 3.400(b)(2)(i) and (o) (2000).


Background

A September 1987 rating decision granted service connection 
for a high frequency hearing loss of the left ear, rated as 
noncompensable and denied service connection for PTSD.  The 
veteran did not submit a timely substantive appeal following 
a November 1987 statement of the case.  The September 1987 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2000).  

The RO received another claim in December 1994.  In February 
1995, the RO notified the veteran that to reopen his claim 
for service connection for PTSD, the RO needed evidence of a 
confirmed diagnosis of PTSD and a verifiable stressor.  The 
veteran did not respond.  

Review of the record shows that, in February 1997, the 
veteran wrote to the RO concerning other disorders.  There 
was no mention of PTSD or any psychiatric symptoms at that 
time.  There was no mention of unemployability.  

An application for benefits was received by the RO in March 
1997.  It claimed benefits for nerves.  The veteran indicated 
that he was working at that time, so this can not reasonably 
be construed as a TDIU claim.  

VA outpatient clinical notes show that the veteran sought 
treatment in April 1997.  An initial assessment was done at 
that time and resulted in a diagnosis of substance abuse, 
mixed, chronic, and probable PTSD.  The veteran reported that 
he was working in housekeeping for a processing company and 
had been for 10 years.  There were several examinations, none 
of which indicated the veteran was unemployable.  The GAF 
score was 70 which is indicative of some mild symptoms.  Cf. 
Baker v. West, 11 Vet. App. 163 (1998).  The GAF (Global 
Assessment of Functioning) score reflects psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 243, 244 (1995).  The veteran's employment, 
as well as the GAF of 70, would indicate that a TDIU rating 
would not be appropriate at that time.  

A VA clinical note dated in May 1997 shows that the veteran 
requested a six week long PTSD day hospital program which 
would begin on August 25, 1997.  The records do not show VA 
treatment in June or July 1997.  

The veteran has asserted that he became unable to work in 
July 1997, but he has not reported any specific 
symptomatology at that time.  Further, he has not reported 
any medical examination or treatment which would have 
documented symptomatology in July 1997.  There was no TDIU 
claim at that time.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (2000).  Prior to August 25, 1997, there 
was no report of VA treatment which could have been 
considered an informal claim for TDIU.  38 C.F.R. § 3.157 
(2000).  

On August 25, 1997, the veteran was admitted to a VA Medical 
Center (VAMC).  On admission, it was recorded that the 
veteran was unemployed.  More detailed information was 
subsequently obtained to the effect that the veteran worked 
for about 10 years for a food company and was still employed 
there.  The next day, the veteran reported that his longest 
job was for 10 years and was usually in sanitation.  In the 
past 30 days, he was paid for working 20 days.  He reported 
income over the previous month, from employment as $800.  

The VA hospitalization ended in early October 1997.  
Diagnoses were PTSD, chronic, delayed; drug dependence 
believed to be in full remission; and alcohol dependence in 
full remission.  Physical disorders were also diagnosed.  The 
GAF was 50, which would reflect serious symptoms and 
inability to keep a job.  Cf. Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  The doctor expressed the opinion that 
the veteran was not able to return to gainful employment.  

The doctor preparing the discharge summary in October 1997 
expressed the opinion that the GAF in the past year was 50.  
This does not persuade the Board that the veteran was totally 
disabled prior to hospitalization.  Rather the preponderance 
of the evidence indicates that the veteran worked regularly 
until his VA hospitalization in August 1997.  

In a letter dated in October 1997, a VA staff physician wrote 
that the veteran was hospitalized from August to October 1997 
and, due to his continued symptoms, he would be unable to 
return to work without further notice.  

Social Security Administration (SSA) records were obtained.  
They include a report, dated in January 1998, in which a 
physician reviewed the record for the SSA and concluded that 
the veteran was not capable.  In his SSA claim, the veteran 
asserted that he worked in (sanitation) poultry from February 
1986 to August 1997.  

The veteran had a VA vocational evaluation in February 1998.  
It was concluded that the severity of the veteran's symptoms 
limited his ability to process work procedures and 
instructions.  Emotional lability prevented him from getting 
along with co-workers without distracting them or exhibiting 
behavioral extremes.  His psychiatric problems prevented the 
veteran from meeting the demands of work on a sustained basis 
in a competitive environment.  The severe symptoms were 
chronic and there was poor prognosis for improvement.  The 
veteran was not feasible for vocational rehabilitation due to 
his psychiatric problems (PTSD) and poor prognosis for 
recovery.  

In a statement received by the RO on March 10, 1998, the 
veteran requested a rating based on individual 
unemployability.  He noted that SSA and VAMC both found him 
to be unemployable.  

A formal TDIU claim was received in May 1998.  The veteran 
reported that he completed 2 years of high school and had 
worked in sanitation from 1986 to 1997.  He stated that he 
last worked full time in July 1997 and became too disabled to 
work in October 1997.  

A March 1999 rating decision increased the schedular rating 
for PTSD from 50 to 70 percent, effective March 10, 1998, and 
granted TDIU, effective March 10, 1998.  

Analysis

The veteran asserts that the effective date of TDIU should be 
July 1997.  Based on the evidence, the Board grants an 
earlier effective date, but not the July 1997 date.  The 
preponderance of evidence shows that the veteran continued 
working until his VA hospital admission on August 25, 1997 
and that he has been unemployable since that time.  Since a 
claim specifying the TDIU benefit sought by the veteran was 
received within one year of the August 1997 VA 
hospitalization, the report of the VA hospitalization acts as 
an informal claim.  The date of hospital admission will be 
accepted as the date of claim and the effective date of TDIU 
benefits.  38 U.S.C.A. § 5110(a), (b)(1) (West 1991); 
38 C.F.R. §§ 3.157(b)(1), 3.400(o) (2000).  

In regard to the July date claimed by the veteran, the Board 
is aware that the grant of the benefit is a difference of 
only one month, but we must address his claim.  In this 
regard, his statement of July is in conflict with other 
records.  When hospitalized in August, he reported that he 
was still employed, but did not know if he could continue.  
The veteran's comments that he was employed are statements 
against interest and are accorded great probative weight.  In 
a Social Security document, the veteran confirmed that he was 
employed in July, when he reported that he had been employed 
until August 1997.  In essence, the Board is presented with a 
conflict in the evidence.  We conclude that the veteran's 
statements against interest are more probative of when he 
ceased employment. 



ORDER

An effective date of August 25, 1997 for a TDIU rating is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

